Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 20 and 23, the closest prior art Bajic et al. (US Pub 2007/0206018 A1) teaches logic circuitry to determine an amount of work to be performed by a processor to render a pattern during each of a plurality of Vertical blank (Vblank) intervals, memory to store information corresponding to a workload to be executed by the processor during each of the plurality of Vblank intervals, wherein an operating frequency of the processor is to be modified based at least in part on analysis of the stored information.
Mercati et al. (US Pub 2018/0137668 A1) teaches indicate which of the plurality of Vblank intervals would provide an improved stability for rendering the pattern.

For claim 1, 20 and 23, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
an operating frequency of the processor is to be modified based at least in part on analysis of the stored information to indicate which of the plurality of Vblank intervals would provide an improved stability for rendering the pattern, wherein the stored information comprises a squared sum work value, wherein the squared sum work value is to be updated in response to comparison of a number of Vblank intervals with a threshold value, wherein the threshold value corresponds to a total number of bins.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613